                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Brett Phillip Corwin,                               File No. 19-cv-0950 (ECT/SER)

                        Petitioner,
                                                   ORDER ACCEPTING REPORT
 v.                                                 AND RECOMMENDATION

R. Marques, Warden,

                        Respondent.


       Petitioner Brett Phillip Corwin commenced this action pro se by filing a petition for

a writ of habeas corpus. Pet. [ECF No. 1]. The case is before the Court on a Report and

Recommendation [ECF No. 6] issued by Magistrate Judge Steven E. Rau. Magistrate

Judge Rau recommends dismissing Corwin’s petition because the statutory provision under

which Corwin seeks relief has not yet taken effect. R&R at 2–4. Corwin filed objections

to the Report and Recommendation. ECF No. 7. In response to Corwin’s objections,

Respondent filed a very short pleading confirming Respondent’s view that the Report and

Recommendation “should be adopted in its entirety.” ECF No. 8 at 3. Because Corwin

has objected, the Court is required to review the Report and Recommendation de novo

pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.2(b)(3). The Court has undertaken

that de novo review and has concluded that Magistrate Judge Rau’s analysis and

conclusions are correct.
      Therefore, based upon all of the files, records, and proceedings in the above-

captioned matter, IT IS HEREBY ORDERED that:

      1.    The Objections to the Report and Recommendation are OVERRULED

[ECF Nos. 7];

      2.    The Report and Recommendation [ECF No. 6] is ACCEPTED in full;

      3.    The action is DISMISSED.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: June 27, 2019                  s/ Eric C. Tostrud
                                      Eric C. Tostrud
                                      United States District Court




                                         2
